

Exhibit 10.2


 DISTRIBUTION CONSULTING AND MARKETING SERVICES AGREEMENT


THIS AGREEMENT is made and entered into as of this 17th day of September, by and
between Teucrium Trading, LLC, a Delaware limited liability company (the
“Sponsor”), Teucrium Commodity Trust, a Delaware statutory trust, (the “Trust”)
and Foreside Fund Services, LLC, a Delaware limited liability company
(“Foreside”).


WHEREAS, the Sponsor is registered with the Commodity Futures Trading Commission
(the “CFTC”) as a commodity pool operator, is a member of the National Futures
Association (“NFA”), and is subject to the Commodity Exchange Act, as amended
(the “CEA”), and all of the relevant rules and regulations promulgated
thereunder (collectively, the “Commodities Rules”) and serves as the commodity
pool operator of the Trust and


WHEREAS, the Trust is a statutory trust organized under the laws of the State of
Delaware, and has separate series (each, a “Fund,” and collectively, the
“Funds”) each of which issues common units representing fractional individual
beneficial interests in such Fund called “Shares”; and


WHEREAS, the Sponsor desires to retain Foreside to provide certain distribution
consulting and marketing services in connection with the offering and sale of
the Shares of the Funds listed on Exhibit A hereto (as amended from time to
time); and


WHEREAS, Foreside is registered with the Securities and Exchange Commission (the
“SEC”) as a broker-dealer under the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is a member of the Financial Industry Regulatory Authority
(“FINRA”); and


WHEREAS, Foreside is willing to provide certain distribution consulting and
marketing services for the Sponsor on the terms and conditions hereinafter set
forth; and


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


1.           Services.


A.           Foreside, through its division Foreside Advisory Network, agrees to
provide the distribution consulting and marketing services set forth in Exhibit
B attached hereto (the “Services”).


B.           The Services furnished by Foreside hereunder are not to be deemed
exclusive and Foreside shall be free to furnish similar services to others so
long as its services under this Agreement are not impaired thereby (such
impairment to be reasonably determined in the sole discretion of the Sponsor).


2.           Definitions.
 
Wherever they are used herein, the following terms have the following meanings:
 
A. “Preliminary Prospectus” means any prospectus dated prior to effectiveness of
a Registration Statement relating to the Shares of any Fund that is provided to
prospective Fund investors.
 
B. “Prospectus” means any prospectus which constitutes part of the Registration
Statement(s) of any Fund under the 1933 Act that has been declared effective by
the SEC, as such Prospectus may be amended or supplemented and filed with the
SEC from time to time;
 
C. “Registration Statement” means the registration statement on Form S-1 or Form
S-3 as most recently filed from time to time by the Trust on behalf of each Fund
with the SEC, including all documents filed as a part thereof, and any
amendments thereto;
 
D. All capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to such terms in the Preliminary Prospectus or Prospectus, as
applicable.
 
3.              Delivery of Documents.  The Sponsor shall deliver to Foreside
copies of the following documents contemporaneously with the effective date of
this Agreement and at any time throughout the duration of this Agreement, where
applicable:


Ø  
the then current Preliminary Prospectus or Prospectus for each Fund, as
applicable;

Ø  
any relevant policies and procedures adopted by the Sponsor or the Fund or its
service providers that are applicable to the services provided by Foreside;

Ø  
any filings with and correspondence from the SEC, FINRA, the CFTC and the NFA
with respect to the Funds; and

Ø  
any other documents, materials or information that Foreside shall reasonably
request to enable it to perform its duties pursuant to this Agreement.



Foreside shall deliver to the Sponsor copies of the following documents
contemporaneously with this Agreement and at any time throughout the duration of
this Agreement, where applicable:


Ø  
Foreside’s current Compliance Program Summaries;

Ø  
Foreside’s current Insider Trading and Related Procedures;

Ø  
Foreside’s current Privacy Policy and Practices;

Ø  
any correspondence from any state or federal regulator which would impact the
Services provided to the Sponsor by Foreside; and

Ø  
any other documents, materials or information that the Sponsor shall reasonably
request to enable it to perform its obligations pursuant to this Agreement.



Each party shall deliver to the other as soon as is reasonably practical any and
all amendments and/or supplements to the documents required to be delivered
under this Section.


4.           Representations, Warranties and Covenants of the Sponsor.


A.           The Sponsor hereby represents and warrants to Foreside, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:


 
(i)
it is duly organized and in good standing under the laws of its jurisdiction of
incorporation/organization;



 
(ii)
this Agreement has been duly authorized, executed and delivered by the Sponsor
and, when executed and delivered, will constitute a valid and legally binding
obligation of the Sponsor, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;



 
(iii)
it is conducting its business (including, without limitation, in connection with
all matters relating to this Agreement) in compliance in all material respects
with all applicable laws and regulations including, without limitation, state,
federal, and any other jurisdictions concerned, as well as the rules and
regulations of the NFA and any other self regulatory agencies, and has obtained
all regulatory approvals necessary to carry on its business as conducted;



 
(iv)
each Registration Statement complies or will comply, in all material respects,
with the requirements of the 1933 Act and the Prospectus and any Preliminary
Prospectus complies or will comply, in all material respects with the
requirements of the 1933 Act, the CEA and the NFA and any statutes and
regulations; contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been and will be so described or filed; the
conditions to the use of Form S-1 or Form S-3, as the case may be, have been
satisfied; each Registration Statement does not, and will not when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and each Prospectus does not, or will not as of its date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Sponsor makes no warranty or representation with respect to
any statement contained in any Preliminary Prospectus, each Registration
Statement or any Prospectus in reliance upon and in conformity with information
concerning Foreside and furnished in writing by or on behalf of Foreside to the
Sponsor expressly for use in a Registration Statement or a Preliminary
Prospectus or Prospectus; and the Sponsor has not distributed nor will
distribute, prior to the effective date of a Registration Statement or any
subsequent registration statement for the registration of additional Shares, any
offering material other than any Preliminary Prospectus unless such offering
material and its distribution complies with Rule 433 under the 1933 Act or any
other applicable rules;
 

 
(v)
the Sponsor is duly registered with the NFA as a Commodity Pool Operator and
will adopt compliance procedures reasonably designed to ensure compliance by
each Fund and each associated person of the Sponsor with the CEA and all of the
relevant Commodities Rules;



 
(vi)
all sales literature, marketing material and advertisements (“Sales Literature
and Advertisements”) approved by the Sponsor with respect to the Funds or other
materials prepared by or on behalf of the Funds shall be prepared and approved
by the Sponsor, in all material respects, in conformity, as applicable, with the
CEA, the Commodities Rules, the 1933 Act and the rules and regulations of the
SEC; all advertising materials and sales literature that have been or will be
furnished to Foreside by the Sponsor for use in Foreside’s performance of the
Services are and will be current and accurate and shall not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
all statements or information furnished to Foreside pursuant to this Agreement
shall be true and correct in all material respects, and will, if required, have
been approved by a Fund’s distributor, if other than, Foreside, prior to
use.  If Foreside prepares any Sales Literature and Advertisements in connection
with its performance of the Services, it shall deliver such Sales Literature and
Advertisements to the Sponsor and the applicable Fund’s distributor, if other
than Foreside, for their written approval before it is used.  The Sponsor will
make every reasonable effort to approve or disapprove such material within a
reasonable period of time.  For a Fund for which Foreside does not serve as
Distributor, Foreside shall complete its review of the material within three
days of receipt of approval of the material by the Fund’s Distributor.  For
Funds for which Foreside serves as Distributor, Foreside shall abide by the time
frames set forth in the Distribution Agreement(s) between Foreside and such
Funds.



 
(vii)
no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency is required to be obtained by the Sponsor, the Trust or any
Fund in connection with the issuance and sale of the Shares other than
registration of the Shares under the 1933 Act, the registration of the Sponsor
as a Commodity Pool Operator with the NFA under the CEA, the filing of the
Prospectus with the NFA and any necessary qualification under the securities or
blue sky laws of the various jurisdictions in which the Shares are being offered
or any requirements for listing under the rules and regulations of the NYSE
Arca, Inc. (“NYSE Arca”);



 
(viii)
except as set forth in the Registration Statement and the Prospectus, there are
no actions, suits, claims, investigations or proceedings pending or threatened
or, to the Sponsor’s knowledge after due inquiry, contemplated to which the
Sponsor or the Trust is or would be a party;



 
(ix)
Rothstein, Kass & Company, P.C., whose report on the audited financial
statements of the Funds is filed with the SEC as part of the Registration
Statement and the Prospectus, are independent public accountants as required by
the 1933 Act;



 
(x)
the audited financial statements of each Fund included in the applicable
Prospectus, together with the related notes and schedules, present fairly the
financial position of each Fund as of the date indicated and have been prepared
in compliance with the requirements of the 1933 Act and in conformity with U.S.
generally accepted accounting principles; there are no financial statements
(historical or pro forma) that are required to be included in the Registration
Statement or the Prospectus that are not included as required; and each Fund
does not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), that are required to be disclosed
in each Registration Statement and each Prospectus;



 
(xi)
each Fund has policies, procedures and internal controls in place designed to
prevent and detect money laundering and any activity that facilitates money
laundering, the funding of terrorist activities, or violations of U.S.
Department of the Treasury’s Office of Foreign Assets Control regulations.  The
Sponsor, on behalf of each Fund, agrees that it will take such further steps,
and cooperate with Foreside as may be reasonably necessary, to facilitate
compliance with the any applicable provisions of the USA Patriot Act of 2001 and
the Bank Secrecy Act (collectively, the “AML Acts”), including but not limited
to the provision of copies of its written procedures, policies and controls
related thereto.



B.           The Sponsor hereby covenants and agrees:


 
(i)
to fully cooperate in the efforts of Foreside in the performance of the
Services;



 
(ii)
to make available to Foreside, as soon as practicable after each Registration
Statement is filed with the SEC, and thereafter from time to time, furnish to
Foreside, as many copies of each Prospectus for each Fund (or of the Prospectus
as amended or supplemented if any amendments or supplements have been made
thereto) as Foreside may request for the purposes contemplated by the 1933 Act;



 
(iii)
to advise Foreside promptly when each Registration Statement and any
post-effective amendment thereto becomes effective;



 
(iv)
to prepare such amendments or supplements to each Registration Statement or
Prospectus and to file such amendments or supplements with the SEC, when and as
required, by the 1933 Act, the Exchange Act, and the rules and regulations
thereunder; and to advise Foreside promptly of notice of institution of
proceedings for, or the entry of a stop order suspending the effectiveness of a
Registration Statement and, if the SEC should enter a stop order suspending the
effectiveness of a Registration Statement, to use its best efforts to obtain the
lifting or removal of such order as soon as possible;



 
(v)
to file promptly all reports and any information statements required to be filed
by any Fund with the SEC or the CFTC or NFA in order to comply with the Exchange
Act and the CEA subsequent to the date of any Prospectus and for the term of
this Agreement;



 
(vi)
to ensure that the Funds’ distributor, if other than Foreside, (a) provides a
copy to Foreside of each FINRA letter received with respect to Sales Literature
and Advertisements and (2) makes any required changes to any Sales Literature
and Advertisements and provides such updated materials promptly to Foreside; and



 
(vii)
to advise Foreside promptly of the happening of any event during the term of
this Agreement which could require the making of any change in the Prospectus or
Sales Literature and Advertisements then being used so that such materials would
not include an untrue statement of material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading, and, during such time, to prepare and
furnish, at the expense of the Fund, to Foreside promptly such amendments or
supplements to such materials as may be necessary to reflect any such change.



5.           Representations, Warranties and Covenants of Foreside.


Foreside hereby represents and warrants to the Sponsor, which representations
and warranties shall be deemed to be continuing throughout the term of this
Agreement, that:
 
 
(i)
it is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as conducted, to enter
into this Agreement and to perform its obligations hereunder;



 
(ii)
this Agreement has been duly authorized, executed and delivered by Foreside and,
when executed and delivered, will constitute a valid and legally binding
obligation of Foreside, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;



 
(iii)
it is conducting its business (including, without limitation in connection with
all matters relating to this Agreement) in compliance in all material respects
with all applicable laws and regulations, including, without limitation, state,
federal, and any other jurisdictions concerned, as well as the Constitution,
By-Laws and Conduct Rules of FINRA (including the Conduct Rules of FINRA, as
applicable), and has obtained all regulatory approvals necessary to carry on its
business as conducted;



 
(iv)
it is registered with the SEC as a broker-dealer under the 1934 Act and is a
member in good standing of FINRA;



 
(v)
it shall commit sufficient resources to provide the Services under this
Agreement in a commercially reasonable manner; and
 

 
(vi)
there are no actions, suits, claims, investigations or proceedings pending or
threatened or, to Foreside’s knowledge after due inquiry, contemplated, to which
Foreside is or would be a party, thereby requiring the Sponsor to disclose such
information in a Registration Statement, Preliminary Prospectus or Prospectus.



6.           Compensation.  As compensation for the performance of the Services
pursuant to this Agreement, Foreside shall be entitled to the fees and expenses
(the “Fee”) set forth in Exhibit B of the Distribution Services Agreement (the
“DSA”) by and among Foreside, the Trust and the Sponsor and dated as of the 17th
of September, 2010 with and attached hereto as Exhibit C.


7.           Indemnification.


A.           The Sponsor shall indemnify, defend and hold Foreside, its
affiliates and each of their respective members, managers, directors, officers,
employees, representatives and any person who controls or previously controlled
Foreside within the meaning of Section 15 of the 1933 Act (collectively, the
“Foreside Indemnitees”), free and harmless from and against any and all losses,
claims, demands, liabilities, damages and expenses (including the costs of
investigating or defending any alleged losses, claims, demands, liabilities,
damages or expenses and any reasonable counsel fees incurred in connection
therewith) (collectively, “Losses”) that any Foreside Indemnitee may incur under
the 1933 Act, the 1934 Act, the 1940 Act or any other statute (including Blue
Sky laws) or any rule or regulation thereunder, or under common law or
otherwise, arising out of or relating to (i) Foreside’s performance of the
Services hereunder; (ii) the Sponsor’s breach of any of its obligations,
representations, warranties or covenants contained in this Agreement; (iii) the
Sponsor’s failure to comply with any applicable securities and commodities laws
or regulations; or (iv) any claim that the Prospectus or the Registration
Statement, sales literature and advertising materials or other information filed
or made public by the Sponsor (as from time to time amended) include or included
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading under the 1933 Act, the CEA or any other statute or the
common law any violation of any rule of FINRA or of the SEC or any other
jurisdiction wherein Shares are sold, provided, however, that the Sponsor’s
obligation to indemnify any of the Foreside Indemnitees shall not be deemed to
cover any Losses arising out of any untrue statement or alleged untrue statement
or omission or alleged omission made in the Prospectus, Registration Statement
or any such advertising materials or sales literature in reliance upon and in
conformity with information relating to Foreside and furnished to the Sponsor or
its counsel by Foreside in writing and acknowledging the purpose of its use  In
no event shall anything contained herein be so construed as to protect Foreside
against any liability to the Sponsor to which Foreside would otherwise be
subject by reason of willful misfeasance, bad faith, or gross negligence in the
performance of its duties under this Agreement or by reason of its reckless
disregard of its obligations under this Agreement.


The Sponsor’s agreement to indemnify the Foreside Indemnitees with respect to
any action is expressly conditioned upon the Sponsor being notified of such
action or claim of loss brought against any Foreside Indemnitee, within a
reasonable time after the summons or other first legal process giving
information of the nature of the claim shall have been served upon such Foreside
Indemnitee, unless the failure to give notice does not prejudice the Sponsor.


B.           The Sponsor shall be entitled to participate at its own expense in
the defense or, if it so elects, to assume the defense of any suit brought to
enforce any such Losses, but if the Sponsor elects to assume the defense, such
defense shall be conducted by counsel chosen by the Sponsor and approved by
Foreside, which approval shall not be unreasonably withheld.  In the event the
Sponsor elects to assume the defense of any such suit and retain such counsel,
the Foreside Indemnitee(s) in such suit shall bear the fees and expenses of any
additional counsel retained by them.  If the Sponsor does not elect to assume
the defense of any such suit, or in case Foreside does not, in the exercise of
reasonable judgment, approve of counsel chosen by the Sponsor or, if under
prevailing law or legal codes of ethics, the same counsel cannot effectively
represent the interests of both the Sponsor and the Foreside Indemnitee(s), the
Sponsor will reimburse the Foreside Indemnitee(s) in such suit, for the fees and
expenses of any counsel retained by Foreside and them.


C.           The Sponsor shall advance attorney’s fees and other expenses
incurred by a Foreside Indemnitee in defending any claim, demand, action or suit
which is the subject of a claim for indemnification pursuant to this Section 7
to the maximum extent permissible under applicable law.


D.           Foreside shall indemnify, defend and hold the Sponsor, the Trust or
its affiliates, and each of their respective directors, officers, employees,
representatives, and any person who controls or previously controlled the
Sponsor within the meaning of Section 15 of the 1933 Act (collectively, the
“Sponsor Indemnitees”), free and harmless from and against any and all Losses
that any Sponsor Indemnitee may incur under the 1933 Act, the 1934 Act, the 1940
Act, any other statute (including Blue Sky laws) or any rule or regulation
thereunder, or under common law or otherwise, arising out of or based upon (i)
Foreside’s breach of any of its obligations, representations, warranties or
covenants contained in this Agreement; (ii) Foreside’s failure to comply with
any applicable securities laws or regulations; or (iii) any claim that the
Prospectus, Registration Statement, sales literature and advertising materials
or other information filed or made public by the Sponsor (as from time to time
amended) include or included an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements not misleading, insofar as such statement or omission was
made in reliance upon, and in conformity with, information furnished to the
Sponsor by Foreside in writing.  In no event shall anything contained herein be
so construed as to protect the Sponsor against any liability to Foreside to
which the Sponsor would otherwise be subject by reason of willful misfeasance,
bad faith, or gross negligence in the performance of its duties under this
Agreement or by reason of its reckless disregard of its obligations under this
Agreement.


Foreside’s agreement to indemnify the Sponsor Indemnitees is expressly
conditioned upon Foreside being notified of any action or claim of loss brought
against a Sponsor Indemnitee, such notification to be given by letter or
telegram addressed to Foreside’s Legal Department, within a reasonable time
after the summons or other first legal process giving information of the nature
of the claim shall have been served upon the Sponsor Indemnitee, unless the
failure to give notice does not prejudice Foreside.


E.           Foreside shall be entitled to participate at its own expense in the
defense or, if it so elects, to assume the defense of any suit brought to
enforce any such Losses, but if Foreside elects to assume the defense, such
defense shall be conducted by counsel chosen by Foreside and approved by the
Sponsor Indemnitee, which approval shall not be unreasonably withheld.  In the
event Foreside elects to assume the defense of any such suit and retain such
counsel, the Sponsor Indemnitee(s) in such suit shall bear the fees and expenses
of any additional counsel retained by them.  If Foreside does not elect to
assume the defense of any such suit, or in case the Sponsor does not, in the
exercise of reasonable judgment, approve of counsel chosen by Foreside or, if
under prevailing law or legal codes of ethics, the same counsel cannot
effectively represent the interests of both Foreside and the Sponsor
Indemnitee(s), Foreside will reimburse the Sponsor Indemnitee(s) in such suit,
for the fees and expenses of any counsel retained by the Sponsor and them.


8.           Limitations on Damages.  Neither Party shall be liable for any
consequential, special or indirect losses or damages suffered by the other
Party, whether or not the likelihood of such losses or damages was known by the
Party.


9.           Force Majeure.  Neither Party shall be liable for losses, delays,
failure, errors, interruption or loss of data occurring directly or indirectly
by reason of circumstances beyond its reasonable control, including, without
limitation, Acts of Nature (including fire, flood, earthquake, storm, hurricane
or other natural disaster); action or inaction of civil or military authority;
acts of foreign enemies; war; terrorism; riot; insurrection; sabotage;
epidemics; labor disputes; civil commotion; or interruption, loss or malfunction
of utilities, transportation, computer or communications capabilities, and the
other Party shall have no right to terminate this Agreement in such
circumstances except in accordance with Section 10 hereof.


10.           Duration and Termination.


A.           This Agreement shall become effective as of the date first set
forth above.  Unless sooner terminated as provided herein, this Agreement shall
continue in effect for two years from the date hereof.  Thereafter, if not
terminated, this Agreement shall continue automatically in effect for successive
one-year periods.


B.           Notwithstanding the foregoing, this Agreement may be terminated,
without the payment of any penalty, upon no less than 60 days’ written notice,
by either the Sponsor or by Foreside.


11.           Privacy.  In accordance with Regulation S-P, Foreside will not
disclose any non-public personal information, as defined in Regulation S-P,
received from the Sponsor or any Fund regarding any Fund shareholder; provided,
however, that Foreside may disclose such information to any party as necessary
in the ordinary course of business to carry out the purposes for which such
information was disclosed to Foreside.  Foreside shall have in place and
maintain physical, electronic and procedural safeguards reasonably designed to
protect the security, confidentiality and integrity of, and to prevent
unauthorized access to or use of, records and information relating to consumers
and customers of each of the Funds.


The Sponsor represents to Foreside that it has adopted a Statement of its
privacy policies and practices as required by applicable CFTC rules and agrees
to provide to Foreside a copy of that statement annually.  Foreside agrees to
use reasonable precautions to protect, and prevent the unintentional disclosure
of, such non-public personal information.


12.           Confidentiality.  During the term of this Agreement, Foreside and
the Sponsor may have access to confidential information relating to such matters
as either party’s business, trade secrets, systems, procedures, manuals,
products, contracts, personnel, and Sponsors.  As used in this Agreement,
“Confidential Information” means information belonging to Foreside or the
Sponsor which is of value to such party and the disclosure of which could result
in a competitive or other disadvantage to either party, including, without
limitation, financial information, business practices and policies, know-how,
trade secrets, market or sales information or plans, customer lists, business
plans, and all provisions of this Agreement.  Confidential Information does not
include: (i) information that was known to the receiving Party before receipt
thereof from or on behalf of the Disclosing Party; (ii) information that is
disclosed to the Receiving Party by a third person who has a right to make such
disclosure without any obligation of confidentiality to the Party seeking to
enforce its rights under this Section; (iii) information that is or becomes
generally known in the trade without violation of this Agreement by the
Receiving Party; or (iv) information that is independently developed by the
Receiving Party or its employees or affiliates without reference to the
Disclosing Party’s information.


Each party will protect the other’s Confidential Information with at least the
same degree of care it uses with respect to its own Confidential Information,
and will not use the other party’s Confidential Information other than in
connection with its obligations hereunder.  Notwithstanding the foregoing, a
party may disclose the other’s Confidential Information if (i) required by law,
regulation or legal process or if requested by any Agency; (ii) it is advised by
counsel that it may incur liability for failure to make such disclosure; (iii)
requested to by the other party; provided that in the event of (i) or (ii) the
disclosing party shall give the other party reasonable prior notice of such
disclosure to the extent reasonably practicable and cooperate with the other
party (at such other party’s expense) in any efforts to prevent such disclosure.
 
13.           Notices.  Any notice required or permitted to be given by any
party to the others shall be in writing and shall be deemed to have been given
on the date delivered personally or by courier service or 3 days after sent by
registered or certified mail, postage prepaid, return receipt requested or on
the date sent and confirmed received by facsimile transmission to the other
party’s address as set forth below:


Notices to Foreside shall be sent to:


Foreside Fund Services, LLC
Attn: Legal/Compliance
Three Canal Plaza, Suite 100
Portland, ME 04101
(207) 553-7110
Fax: (207) 553-7151


Notices to the Sponsor shall be sent to:


Teucrium Trading, LLC
Attn:  Dale Riker
232 Hidden Lake Road, Building A
Brattleboro, Vermont 05301
Fax: 802-251-0847


14.           Modifications.  The terms of this Agreement shall not be waived,
altered, modified, amended or supplemented in any manner whatsoever except by a
written instrument signed by Foreside and the Sponsor.


15.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.


16.           Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party.  This Agreement shall be
binding upon and inure to the benefit of the Parties’ representatives,
successors, heirs, and permitted assigns, as applicable.  A change in control
shall not be construed to be an assignment.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties hereto and supersedes all prior communications,
understandings and agreements relating to the subject matter hereof, whether
oral or written.


18.           Survival.  The provisions of Sections 7, 8, 11, and 12 of this
Agreement shall survive any termination of this Agreement.


19.           Miscellaneous.  The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect.  Any
provision of this Agreement which may be determined by competent authority to be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors.


20.           Counterparts.  This Agreement may be executed by the Parties
hereto in any number of counterparts, and all of the counterparts taken together
shall be deemed to constitute one and the same document.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.





 
FORESIDE FUND SERVICES, LLC
 
 
By: /s/ Richard J. Berthy                                      
 
                                      
 
TEUCRIUM TRADING, LLC
 
 
By: /s/ Dale Riker                                                  
 
                                              
 
TEUCRIUM COMMODITY TRUST
 
 
By: /s/ Dale Riker                                                  










 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Funds


Teucrium Corn Fund
Teucrium WTI Crude Oil Fund
Teucrium Natural Gas Fund

 
9946837.1
 
 

--------------------------------------------------------------------------------

 

Exhibit B


Services




Ø  
Marketing the Funds to financial intermediaries utilizing written, electronic,
or telephonic communication with a view to providing information regarding, and
increasing the financial intermediaries’ awareness of the Funds.



Ø  
Targeting professional buyers to include:

o  
Top holders of direct competitor Funds

o  
Registered investment advisers

o  
Registered representatives of broker-dealers, and

o  
Wealth management firms.



Ø  
Deploy sales team resources as needed to target market(s).



Ø  
Assist with the market positioning of your Funds.



Ø  
Attendance at relevant industry conferences, as appropriate.



Ø  
Scalable distribution solutions to match your stage of growth.



Ø  
Assist with building brand awareness and credibility.

 


Ø  
For a Fund for which Foreside does not serve as Distributor, Foreside shall
complete its review of the sales and advertising material within three days of
receipt of approval of the material by the Fund’s Distributor.  For Funds for
which Foreside serves as Distributor, Foreside shall abide by the time frames
set forth in the Distribution Agreement(s) between Foreside and such Funds.

 
 